Citation Nr: 0930483	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-06 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1956 to March 
1980. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim. 


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this 
decision, the Board grants service connection for tinnitus.  
This award represents a complete grant of the benefit sought 
on appeal.  Thus, any deficiencies in VA's compliance is 
deemed to be harmless error, and any further discussion of 
VA's responsibilities is not necessary.  

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board 
is not free to ignore the opinion of a treating physician, it 
is free to discount the credibility of that physician's 
statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 
(1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

Service treatment records show that, in January 1974, the 
Veteran was treated for "persistent headaches - tinnitus . . 
. [for] several months."  He retired from active duty in 
March 1980.  

Post-service, he was first diagnosed with chronic tinnitus in 
1986.  Subsequent medical records reflect continued treatment 
for this disability.  

At a November 2005 VA audiological examination, the Veteran 
reported having a constant bilateral "electrical high wire" 
tinnitus since service.  Following an examination, the 
examiner concluded that the Veteran's tinnitus was not 
related to his military service.  In support of this 
conclusion, the examiner referenced in-service evaluations 
completed in June 1979, just prior to discharge, and upon 
retirement in March 1980.  The examiner noted that these 
examinations made no references to tinnitus.  

Significantly, however, the examiner failed to acknowledge 
the Veteran's in-service report (in January 1974) of tinnitus 
for several months.  As such, because the November 2005 
medical opinion is not based on an accurate factual premise, 
it is of little probative value.  Kowalski v. Nicholson, 19 
Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) 
(stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual 
background).

The Veteran contends that service connection for tinnitus is 
warranted because he developed this condition during service 
due to acoustic trauma from working in an enclosed space with 
electronic equipment.  Specifically, he reports that he was 
diagnosed with chronic tinnitus in service and has had 
tinnitus constantly since. 

The Veteran is competent to report the symptoms of tinnitus.  
Competent testimony is limited to that which the witness has 
actually observed and is within the realm of his personal 
knowledge.  Such knowledge comes to a witness through use of 
his senses-that which is heard, felt, seen, smelled or 
tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is 
within the Veteran's realm of personal knowledge whether he 
has ringing in his ears.  Moreover, the Veteran has 
consistently reported that the ringing in his ears has 
continued since service.  

Based on the foregoing-including the documented in-service 
complaints of tinnitus for several months, the documented 
post-service findings of tinnitus not long after the 
Veteran's retirement from service, as well as his complaints 
of tinnitus since service, the Board finds that the evidence 
supports a finding that his tinnitus was caused by in-service 
noise exposure.  There is no reason to doubt the credibility 
of the Veteran in reporting exposure to noise during service.  
His records are internally consistent, and it is facially 
plausible that he was exposed to noise while in service, 
especially given his duty assignment as a telecommunications 
operations supervisor.  

Accordingly, applying the benefit of the doubt doctrine, all 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. 
§ 3.102 (2008).  Therefore, the Veteran's claim for service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


